X . .



>                                                 CsStLtSo/stis jlM 22 ./<*/^
                                                                               y
                                                             /
    ^is / //<?.^i^                  J
                                        <*/£u *                                                s




                                                                           '




     '




vfJv
               / y s *S/* ' / S . < SJs S^To <? _ /'/                                              s




    e^s. /fa** /*

    T^W                                                             *~r   'k         *t




    A+s           RECEIVE    r '    S/*s /</
           iiOURT OF CRIMINAL APPEALS
                                                     *. *j( /r" lfa Cc
                      T0~H5




                                                            To.   /r /ataxc*
                                                  ot^n^a **£s/'s /d€*'rrf87Tl
                                                  J* 60 /rU Jf/V
                                                  SxtA^S.^/TSFs 7770 £




                                                                                   f:> '(>s'